EXHIBIT 10.3


STOCK OPTION AGREEMENT
RELATING TO THE
AEROGROW INTERNATIONAL, INC.
2003 STOCK OPTION PLAN
 
This Stock Option Agreement (“Option Agreement”) dated effective as of the
______ day of ______________ 200_ ("Effective Date"), is between AeroGrow
International, Inc., a Nevada corporation (the "Company"), and
______________________ (the "Optionee").
 
RECITALS
 
WHEREAS, the Company has adopted the AeroGrow International, Inc. 2003 Stock
Option Plan, as amended (the "Plan"), for the purpose of providing officers,
other key employees (including key employees who are directors), non-employee
directors, and consultants of the Company with options to purchase shares of the
Company’s common stock to attract and retain such individuals and motivate them
to exercise their best efforts on behalf of the Company; and
 
WHEREAS, the Company, acting its Board of Directors, has determined that its
interests will be advanced by the issuance to Optionee of stock options under
the Plan;
 
NOW, THEREFORE, for and in consideration of the promises contained herein and
the benefits to be derived herefrom, the parties agree as follows:
 
1.  Option. Subject to the terms and conditions contained herein, the Company
hereby irrevocably grants to Optionee non-qualified stock options as defined in
the Plan (“NQSOs”) to purchase from the Company ______________ shares of the
Company's common stock, $0.001 par value ("Common Stock"), at a price of
$_____________ per share (the "Option Price"), as set forth in more detail in
Exhibit A attached hereto.
 
2.  Option Period. The NQSOs herein granted may be exercised by Optionee in
whole or in part at any time after the Effective Date, unless sooner terminated
pursuant to the terms of this Option Agreement. The NQSOs shall not be
exercisable after the fifth anniversary of this Option Agreement.
 
3.  Procedure for Exercise. The NQSOs may be exercised by written notice by
Optionee to the Secretary of the Company setting forth the number of shares of
Common Stock with respect to which the NQSO is to be exercised accompanied by
payment of the Option Price for the shares to be purchased, and specifying the
address to which the certificate for such shares is to be mailed. Payment shall
be by means of cash or personal check payable to the order of the Company,
together with any applicable withholding taxes pursuant to Section 12. As
promptly as practicable after receipt of such written notification and payment,
the Company shall deliver to Optionee certificates for the number of shares of
Common Stock with respect to which such NQSO has been so exercised.
 

--------------------------------------------------------------------------------


 
4.  Termination of [Employment/Directorship/Consulting Arrangement.] Subject to
paragraph 5 below, any NQSOs that are exercisable on the date of termination of
Optionee's [employment/directorship/consulting arrangement] with the Company
which have not been exercised within ninety (90) days of such termination shall
expire and be of no force or effect.
 
5.  Retirement, Disability or Death. If Optionee's [employment/consulting
arrangement/directorship] with the Company is terminated by his retirement,
disability or death, all NQSOs hereunder exercisable at the date of such
retirement, disability or death shall be thereafter exercisable by Optionee, his
executor or administrator, or the person or persons to whom his rights under
this Option Agreement shall pass by will or by the laws of descent and
distribution, as the case may be, for a period of three (3) years from the date
of Optionee's retirement, disability or death unless this Option Agreement
should earlier terminate in accordance with its other terms. Optionee shall be
deemed to be disabled if, in the option of a physician selected by the Board, he
is incapable of performing services for the Company by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to be of long, continued and indefinite duration. Retirement means
Optionee has: (1) reached age 65 and completed five (5) years of service with
the Company; (2) with the consent of the Board, completed five (5) years of
service with the Company prior to age 65 but after reaching age 60; or (3) in
such other circumstances as may be determined by the Board in its sole
discretion and judgment. Such determination of the Board shall be final and
binding on the Company, the Optionee, and his heirs or representatives.
 
6.  Transferability. This Option Agreement shall not be transferable by Optionee
otherwise than by Optionee's will or by the laws of descent and distribution.
During the lifetime of Optionee, the NQSOs shall be exercisable only by
Optionee. Any heir or legatee of Optionee shall take rights herein granted
subject to the terms and conditions hereof. No such transfer of this Option
Agreement to heirs or legatees of Optionee shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and a copy of such evidence as the Board may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.
 
7.  No Rights as Stockholder. Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock covered by this Option Agreement
until the date of issuance of a certificate for shares of Common Stock purchased
pursuant to this Option Agreement. Until such time, Optionee shall not be
entitled to dividends or to vote at meetings of the stockholders of the Company.
Except as provided in Section 9 hereof, no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash or securities or other
property) paid or distributions or other rights granted in respect of any share
of Common Stock for which the record date for such payment, distribution or
grant is prior to the date upon which the Optionee shall have been issued share
certificates, as provided hereinabove.
 
8.  Extraordinary Corporate Transactions. If the Company recapitalizes or
otherwise changes its capital structure, or merges, consolidates, sells all of
its assets or dissolves (each of the foregoing a "Fundamental Change"), then
thereafter upon any exercise of NQSOs theretofore granted, the Optionee shall be
entitled to purchase, in lieu of the number of shares of Common Stock as to
which NQSOs shall then be exercisable, the number and class of shares of stock
and securities to which the Optionee would have been entitled pursuant to the
terms of the Fundamental Change if, immediately prior to such Fundamental
Change, the Optionee had been the holder of record of the number of shares of
Common Stock as to which such NQSOs is then exercisable.
 
- 2 -

--------------------------------------------------------------------------------


 
9.  Changes in Capital Structure. The existence of outstanding NQSOs shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issuance of Common Stock or subscription
rights thereto, or any issuance of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or
proceedings, whether of a similar character or otherwise. If the outstanding
shares of Common Stock of the Company shall at any time be changed or exchanged
by declaration of a stock dividend, stock split, combination of shares, or
recapitalization, then the number and kind of shares subject to the Plan or
subject to any NQSOs theretofore granted and the Option Price shall be
appropriately and equitably adjusted so as to maintain the proportionate number
of shares without changing the aggregate Option Price.
 
10.  Compliance With Securities Laws. Upon the acquisition of any shares
pursuant to the exercise of the NQSOs herein granted, Optionee (or any person
acting under Section 6) will enter into such written representations, warranties
and agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Option Agreement.
 
11.  Compliance With Laws. Notwithstanding any of the other provisions hereof,
Optionee agrees that he or she will not exercise the NQSOs granted hereby, and
that the Company will not be obligated to issue any shares pursuant to this
Option Agreement, if the exercise of the NQSOs or the issuance of such shares of
Common Stock would constitute a violation by the Optionee or by the Company of
any provision of any law or regulation of any governmental authority.
 
12.  Withholding of Tax. To the extent that the exercise of the NQSOs or the
disposition of shares of Common Stock acquired by exercise of NQSOs results in
compensation income to the Optionee for federal or state income tax purposes,
the Optionee shall pay to the Company at the time of such exercise or
disposition (or such other time as the law permits if the Optionee is subject to
Section 16(b) of the Exchange Act) such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations; and, if
the Optionee fails to do so, the Company is authorized to withhold from any cash
remuneration then or thereafter payable to the Optionee, any tax required to be
withheld by reason of such resulting compensation income or Company may
otherwise refuse to issue or transfer any shares otherwise required to be issued
or transferred pursuant to the terms hereof.
 
13.  Resolution of Disputes. As a condition of the granting of the NQSOs hereby,
the Optionee and his heirs and successors agree that any dispute or disagreement
which may arise hereunder shall be determined by the Board in its sole
discretion and judgment, and that any such determination and any interpretation
by the Board of the terms of this Option Agreement shall be final and shall be
binding and conclusive, for all purposes, upon the Company, Optionee, his heirs
and personal representatives.
 
- 3 -

--------------------------------------------------------------------------------


 
14.  Legends on Certificate. The certificates representing the shares of Common
Stock purchased by exercise of NQSOs will be stamped or otherwise imprinted with
legends in such form as the Company or its counsel may require with respect to
any applicable restrictions on sale or transfer and the stock transfer records
of the Company will reflect stop-transfer instructions with respect to such
shares.
 
15.  Forfeiture. If [Optionee's employment or consulting arrangement is
terminated For Cause OR Optionee is removed as a director For Cause] (as defined
below), Optionee agrees that (i) all unexercised NQSOs shall terminate, (ii) the
Company shall have the right to repurchase any or all shares of Common Stock
received upon the exercise of NQSOs and which were then held by Optionee for an
amount equal to the Option Price times the number of shares of Common Stock so
repurchased and (iii) the Optionee shall pay to the Company the amount by which
the proceeds from any sale of the Common Stock received upon exercise of NQSOs
exceeded the Option Price of such Common Stock sold. "For Cause" shall mean (i)
gross disregard of the Company's best interest, (ii) misappropriation or
embezzlement of corporate funds or other property (iii) conviction of a felony
involving moral turpitude or which in the opinion of the Board brings Optionee
into disrepute or causes harm to the Company's business, customer relations,
financial condition or prospects, or (iv) violation of any statutory or common
law duty of loyalty to the Company.
 
16.  Notices. Every notice hereunder shall be in writing and shall be given by
registered or certified mail. All notices of the exercise of any NQSOs hereunder
shall be directed to AeroGrow International, Inc., 900 28th Street, Suite 201,
Boulder, Colorado 80303, Attention: Secretary. Any notice given by the Company
to Optionee directed to him at his address on file with the Company shall be
effective to bind him and any other person who shall acquire rights hereunder.
The Company shall be under no obligation whatsoever to advise Optionee of the
existence, maturity or termination of any of Optionee's rights hereunder and
Optionee shall be deemed to have familiarized him or herself with all matters
contained herein and in the Plan which may affect any of Optionee's rights or
privileges hereunder.
 
17.  Construction and Interpretation. Whenever the term "Optionee" is used
herein under circumstances applicable to any other person or persons to whom
this award, in accordance with the provisions of Section 6 hereof, may be
transferred, the word "Optionee" shall be deemed to include such person or
persons. References to the masculine gender herein also include the feminine
gender for all purposes.
 
18.  Option Agreement Subject to Plan. This Option Agreement is subject to the
Plan. The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All definitions of words and terms contained in the Plan shall be
applicable to this Option Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
19.  Optionee's Relationship. Any questions as to whether and when there has
been a termination of Optionee's employment, directorship or consulting
arrangement, and the cause of such termination, shall be determined by the Board
and its determination shall be final. Nothing contained herein shall be
construed as conferring upon the Optionee the right to continue in the employ of
the Company, nor shall anything contained herein be construed or interpreted to
limit the "employment at will" relationship between the Optionee and the
Company.
 
20.  Binding Effect. This Option Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Optionee.
 
21.  Governing Law. This Option Agreement shall be construed in accordance with
the laws of the State of Colorado and the Internal Revenue Code of 1986, as
amended.
 
IN WITNESS WHEREOF, the parties have executed this Option Agreement on the day
and year first indicated above.
 

    AEROGROW INTERNATIONAL, INC.            
By:
 

--------------------------------------------------------------------------------

 
Name:
 

--------------------------------------------------------------------------------

   
Title:
 

--------------------------------------------------------------------------------

            OPTIONEE               Signature:  

--------------------------------------------------------------------------------

   
Name:
 

--------------------------------------------------------------------------------

 

 
 
- 5 -

--------------------------------------------------------------------------------




Exhibit A
 
 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------


